MURRAY, Justice.
This is an attempted appeal from a judgment rendered in the Forty-Fifth district court of Bexar county, granting a temporary injunction against Owen W. Kilday and others, ordering them to refrain and desist .from interfering with appellees herein in the lawful use and possession of the premises at 1202-1212 Navarro street, in San Antonio, Tex., and further enjoining said Kilday and the other appellants in other particulars.
We are met at the threshold of this appeal with a motion to dismiss on the ground, that the appeal bond was prematurely filed, in the lower court. The record- discloses that the appeal bond was filed in the lower court on October 27, 1933, and, that the judgment was rendered on October 28, 1933. Thus the appeal bond was filed the day before the judgment appealed from was actually rendered.
A bond prematurely filed is insufficient to give this court jurisdiction in this cause. Article 2253, R. S. 1925, as amended by Acts 1927, 40th Leg., p. 21, c. 15, § 1 (Vernon’s Ann. Civ. St. art. 2253); Cooper v. Carter (Tex. Civ. App.) 233 S. W. 1020; Stinnett v. Dudley (Tex. Civ. App.) 277 S. W. 801; Burnette v. Miracle (Tex. Civ. App.) 295 S. W. 214; Burris v. Myers (Tex. Civ. App.) *43049 S.W.(2d) 930; Brinkley v. State (Tex. Civ. App.) 49 S.W.(2d) 516; Swanson v. Holt (Tex. Civ. App.) 56 S.W.(2d) 266.
Accordingly, this appeal will be dismissed.